 THE NATIONAL SURVEY97We shall direct an election by secret ballot among thefollowing employees at the Employer's metal products plantatMichigan City, Indiana: All toolroom employees, excludingall other employees and supervisors as defined in the Act. If amajority of employees in the voting group vote for the Peti-tioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit, and the Regional Direc-tor conducting the election directed herein is instructed to issuea certification of representatives to the Petitioner for suchunit,which the Board, under such circumstances, finds to beappropriate for the purposes of collective bargaining. If, underthe circumstances set forth below in footnote 8, the name ofLocal #22268 appears on the ballot in the election hereinafterdirected, and if a majority of employees in the group vote forLocal #22268, the Board finds the existing unit to be appropriate,and the Regional Director will issue a certification of resultsof election to that effect.[Text of Direction of Election8 omitted from publication.]Member Peterson, dissenting:Except for the acknowledged craft status of the toolroomemployees, there are present here no other factors which Iconsider a necessary prerequisite to their severance from theproduction and maintenance unit in which they have beenincludedsince1940. Accordingly, I would dismiss the petitionherein. 98Although served with notice, Local #22268 did not appear at the hearing. In view of itspresent contractual relationship with the Employer. Local #22268 may appear on the ballot if,within 10 days of the date of issuance of this Decision and Direction of Election, it notifiesthe Regional Director of its desire to participate in the election.9See my dissenting opinion in W. C. Hamilton and Sons, 104 NLRB 627.LAWTON V. CROCKER & HENRY F. CROCKER, d/b/a THENATIONAL SURVEYandUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA (UE), INDEPENDENT,Petitioner. Case No. 1-RC-3238. July 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney A.Coven, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to theprovisionsof Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within the meaningof the Act.106 NLRB No. 19. 98DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Thelabor organizationinvolvedclaims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks a unit of technical and clericalemployees at the Employer'sChester,Vermont,map-draftingestablishment.The parties disagree whether 4 maintenanceemployees,3 alleged confidential secretaries,and 6 allegedworking supervisors should be included in this unit.The maintenance employees:Fifty to fifty-six of the Em-ployer's 80 employees are cartographic draftsmen,editors,or apprentices,who prepare maps for reproduction by otherconcerns.The Employer itself has no equipment for repro-ducingmaps in quantity,nor does it employ any productionemployees.The Employer desires to add the maintenanceemployees,so that the unit will be virtually employer-wide.,One of the maintenance employees is a night janitor. Theother 3 have a variety of duties.They drivetrucks, go onerrands, care for the grounds,and handle the stocking andshipping of maps.In addition,2 of the men spray map negativesand mount map drafts and finished maps; and 1 of these alsobuilds wooden toolkits,map racks,and map shipping cases.On these facts we shall include the four maintenance men.Three of them do much work which is closely related to mapdrafting and which is performed in close proximity to thetechnical and clerical employees.'As for the janitor, he mayproperly be included with the unit which enjoys his services,despite its technical nature. 3The alleged confidential employees:Although it desires toinclude office clerical employees,the Petitioner would exclude3 unspecified office girls whom it asserts are private secre-taries to the management.The record shows,however, thatall the office girls,with the exception of a bookkeeper, workfor all the executives interchangeably.There was no evidencethat any of the girls spends any substantial amount of time onwork pertaining to labor relations policymaking.We there-fore find that none of them are confidential employees in thesense in which that term is used by the Board.4We shall in-clude all office clericals in the unit.5The alleged working supervisors:The Petitioner wouldinclude, and the Employer exclude as supervisory, sixworkingcrew chiefs who are hourly paid.As the functions and authorityof these persons differ, we shall consider them separately.1Excluding only salesmen and the categories excluded by statute2 Kelsey Hayes Wheel Co , 85 NLRB 666, 670-1; Ingalls Shipbuilding Corp . 73 NLRB 374,3783General Dyestuff Corp., 100 NLRB 1311.4Republic Steel Corp., 94 NLRB 1294, 1295; Phillips Oil Co., 91 NLRB 534, 5395As the Petitioner desires the inclusion of all nonconfideutial office clericals with the tech-nicalsand as the Employer declared that it would oppose a combined technical and clericalunit only if some of the clericals were excluded, our decision against such exclusion reducesthis case to the usual one in which, absent objection, the Board holds that a technical-clericalunit is appropriate.Titeflex, Inc , 103 NLRB 223. THE NATIONAL SURVEY99Edwin DeGroff,crew leader of the mechanical line draftingsection,coordinates the flow of work for the 4 finalizeddrafting sections in much the same way as is done by Young,an admitted supervisor, for the 4 compilation sections.DeGroffalso writes up the job instruction sheets for these 4 finalizeddrafting sections,inwhich some 22 persons are normallyemployed. Like Adams, Bryant, and Young, all of whom areadmitted supervisors,DeGroff has several times traveled toWashington to make estimates on United States Map Servicejobs.We find that he is a supervisor and shall exclude him.Thurston,crew leader of 1 of the 2 "pull-up" sectionsin the compilation division,has at times gone directly to Per-sonnel DirectorWalsh to request wage increases for em-ployees in his section.These increases have been granted.As he thus has the power to make effective recommendationsregarding personnel action, we find that he is a supervisor.We shall exclude him.Howe,crew chief of the sectionwhichmakes drainage andcontourdrawings and vegetation overlays(a part of thefinalized drafting department),oversees the work of about 10employees.LikeSupervisorsAdams, Bryan, Young, andDeGroff,he has been sent to Washington to estimate the costof new projects.As there is no evidence rebutting the Em-ployer'stestimony that Howe 'has power to make effectiverecommendations regarding personnel action,we find that heis a supervisor and shall exclude him.Thayer,who has charge of placing grid lines on maps, asrequired,works by himself considerably more than half thetime.When the volume of grid work is greater than usual,however,he is given as many as 12 assistants.During theperiod of more than a month just preceding the hearing, therewas no grid work to do and Thayer worked for other crewchiefs. Even when acting as a crew chief,Thayer has nevermade any recommendations regarding raises and his sugges-tions regarding transfers were not effective.Althoughat leastone apprentice worked for a while under him, Thayer wasnever called upon to help rate his performance.Thayer'screw members obtained their work assignments directly fromthecentral assignment board maintainedby theEmployer'sdispatcher.When Thayer wishedto alter these assignments,herequested Plant Manager Vincent Crocker to make the desiredchanges.We find that Thayer is not a supervisor and shallinclude him.Stevens, crew chief in the"stick-up" section(which placesprinted names on the maps),has only 2 employees on hercrew. Her $1 an hour rate of pay is the same as that of 1 ofher 2 subordinates and less than that of the other.6The recordsatisfies us that she has no substantialauthorityin personnelmatters.When apprentices working under her were rated bythemanagement, she was neither consulted about the matter6 The Employerexplained that Stevens hadhad a shorterspan of continuous service than hertwo subordinates322615 0 - 54 - 8 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDnor informed of the result. We -findthatshe is not a supervisor.We shall include her.LaPoint, chief of the photo analysis and editing crew, in-structs and oversees from 2 to 5 employees. For the past 6months the number has not exceeded 3. His renumeration is$1.25 an hour, which is the standard journeymen's rate forcartographic draftsmen at the Employer's plant and is lessthan the rate received by some of the men working under him.We find on the conflicting evidence that he has no power tomake effective recommendations regarding personnel mattersand that heis not a supervisor.We shall include him.We find that the following unit is appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) oftheAct: All technical,' office clerical, and maintenance em-ployees at the Employer's Chester, Vermont, establishment,excluding salesmen,theadvertisingmanager,professionalemployees, guards, and supervisors as defined in the Act.'5.ThePetitionerrequests that the payroll period fordetermining eligibility for voting in the election directedherein be established as May 18, 1953, rather than the periodimmediately preceding the date of our Decision and DirectionofElection. In support of this request, it says that a strikeoccurred on May 19, the day before the hearing, and thatcertain employees were then discharged. We are administra-tively advised, further, that the Petitioner on May 22 filedunfair labor practice charges predicated upon these discharges.However, these events could not make necessary the use of apayroll period other than that customarily utilized.9 Moreover,we are administratively informed that the Regional Directoron June 9 refused to issue a complaint on the basis of the dis-charges 10 and that the Petitioner did not appeal from that actionwithin the period allowed. Accordingly, for the purpose of in-vestigation of representation the dischargees are no longeremployees and are not entitled to vote in the election directedherein. 11[Text of Direction of Election omitted from publication.]7We adopt the stipulation of the parties to include the map editors, except for KendallCrocker, son of one of the partners.8It was agreed that Adams, Bryant, and Young are supervisors. In addition, we exclude assupervisors: Howe, Thurston, and Edward DeGroff.9 Dischargees whose status as employees is being determined in pending complaint proceed-ings can vote in Board elections subject to challenge. Grinnell Brothers, 98 NLRB 20.10 The Regional Director did issue a complaint the next day alleging discriminatory reductionof hours and elimination of overtime.11Times Square Stores Corp., 79 NLRB 361.POULTRY ENTERPRISES, INC.andAMALGAMATED MEATCUTTERS & BUTCHER WORKMEN OF NORTH AMERICA,LOCAL 442, A. F. of L. Case No. 10-CA-1562. July 13, 1953DECISION AND ORDEROn April15, 1953,TrialExaminer George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, find-106 NLRB No. 15